Citation Nr: 1420046	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  05-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for arthritis of the right wrist.

4.  Entitlement to service connection for arthritis of the left wrist.

5.  Entitlement to service connection for arthritis of the right knee.

6.  Entitlement to service connection for arthritis of the left knee.

7.   Entitlement to service connection for a neck condition, to include as secondary to a low back strain.

8.  Entitlement to an increased rating for the residual fracture of the distal pole of the right navicular, currently evaluated as 10 percent disabling. 

9.  Entitlement to an increased rating for the chip fracture of the left carpal bone, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served with the Army National Guard.  He has verified active duty from July 1989 to October 1992.  He also was called to active duty for training (ACDUTRA) from June 1977 to November 1977, as well as in subsequent additional periods, until his September 1998 separation from service.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in North Little Rock, Arkansas.    

In February 2007, the Veteran provided testimony before the undersigned Veterans Law Judge.  At that time, he clarified that he was actually claiming service connection for arthritis of the wrists (not entitlement to service connection for arthritis of the hands).  The issues on the title page of this decision reflect the Veteran's actual claims.

In June 2007, the Board remanded these matters to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In September 2011, the Board again remanded this matter for additional development.

As a matter of background, the RO previously denied the claim for service connection for a back strain in an October 1997 rating decision.  The Veteran did not appeal and did not submit new and material evidence within one year of that decision.  As such, that matter became final.  Under most circumstances, new and material evidence is required to reopen a finally disallowed claim.  See 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(c)(1), however, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  

Here, VA received relevant service department records following the September 2011 Board remand.  These documents included copies of service treatment records, including for the back, that had not previously been associated with the claims file.  As such, reopening the matter is not necessary and the claim will be reconsidered and addressed on a de novo basis.
 
The Board further notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals additional documents pertinent to the present appeal, in the form of additional VA medical records.  However, the AOJ has reviewed and considered the additional evidence, as documented in the March 2013 supplemental statement of the case.  

The issue of entitlement to service connection for a hip disorder was previously referred to the Agency of Original Jurisdiction (AOJ) by the Board in its June 2007 Remand.  To date, this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back disorder, right and left wrist disorders, right and left knee disorders and a neck disorder, and for an increased rating for residual fracture of the distal pole of the right navicular and chip fracture of the left carpal bone are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea did not manifest during service and is not otherwise due to a period of active service or period of active duty for training.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  VA's Duties to Notify and Assist

In regards to the claim for service connection for sleep apnea, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2005 letter, sent prior to the initial unfavorable decision issued in January 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  
 
In March 2006, the RO also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While that letter was issued after the initial January 2006 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by adjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after that letter was issued, the Veteran's claim was readjudicated in the September 2006 statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Although the most recent VA medical records are not associated with the claims file, there is no indication from the Veteran or the record that such records would be relevant to the present claim, especially as the Board does not dispute that the Veteran has a current diagnosis of sleep apnea.

The Board notes that the Veteran did not undergo a VA examination in conjunction with the present claim.  However, given the evidence of record, arranging for the Veteran to undergo VA examination or obtaining a medical opinion specifically in connection with this claim is not required.  In this regard, the Board notes that VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, although the Veteran has a diagnosis of sleep apnea, there is no probative or competent medical evidence supportive of his contention that it developed due to service.  Indeed, he himself contends that he did not notice he had it until after his separation from service.  There is sufficient medical evidence of record to decide the claim, although for the reasons noted, such evidence does not support the claim.  

Additionally, in February 2007, the Veteran provided testimony during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2007 hearing, the undersigned noted the sleep apnea issue.  Additionally, the Veterans Law Judge obtained testimony regarding the Veteran's in-service experiences and why he believed that it was due to service.   The Veterans Law Judge further requested information regarding the chronology of the disorder and his treatment for it.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Furthermore, the Veterans Law Judge also provided the Veteran additional time to submit pertinent medical evidence supportive of his claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board further finds that the AOJ has substantially complied with the June 2007 and September 2011 remand directives, in regards to the sleep apnea issue, such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   In this regard, the Board notes that it had previously remanded to obtain copies of the Veteran's SSA decision and transcript.  Although the SSA decision has been obtained, the SSA transcript has not been obtained.  However, as neither the Veteran nor the SSA records (including the SSA decision) have indicated that sleep apnea was ever considered as one of the disabilities underlying the SSA claim, the Board finds that the Veteran was not prejudiced by the failure to obtain a copy of the transcript.  Additionally, although the AOJ has not verified the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) periods with the Arkansas Army National Guard, the Board finds that such records would not be relevant to the sleep apnea claim.  The Veteran has reported that his sleep apnea was first noticed after his September 1998 separation from service.  Finally, following the June 2011 Board remand, the AOJ also requested that the Veteran provide information regarding his private medical providers (as directed) in July 2007.  The Veteran did not respond to that request.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Sleep Apnea Claim

The Veteran contends that he has sleep apnea due to service.  During his February 2007 videoconference hearing, he reported that he was not aware that he had sleep apnea until after his September 1998 retirement.  He indicated that his wife first noticed his sleep problems in 1999 and informed him of them 2003, at which time he sought treatment.  He reported that he believed that it was related to service because "I could've had it when I was in there but no one ever told me all of this until after I got out."
 
Under relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1110, 1131.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State. 38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case sleep apnea is not one of the chronic disabilities for which the provisions at 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 are applicable.  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which such Veteran served, service treatment records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). However, although all evidence associated with the claims file has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, service records reflect that the Veteran was evaluated as generally normal at the time of his March 1977 enlistment examination, other than his pre-existing lumbar lordosis.  Subsequent service treatment records, including those from his period of active duty, do not document any complaints of, or treatment for, sleep apnea.  Indeed, the May 1995 examiner (following the October 1992 end of active duty) found that the Veteran's lungs, chest, heart and vascular system were normal.  The Veteran also repeatedly denied sleep problems in service, including in his May 1995 report of medical history.

Following his September 1998 separation from service, the record does not document any complaints of, or treatment for, sleep apnea for the subsequent years.  During his February 2007 hearing, the Veteran similarly reported that he did not seek treatment until 2003.  At that time, the Veteran also reported that his wife had informed him of his sleep interruptions of his heart stopping in 2003, though she had noticed it in 1999.  As previously noted, the Veteran contends that his sleep apnea could have begun in service.

VA medical records generally document treatment for sleep apnea.  An April 20, 2010 VA medical record documents that the Veteran has a history of obstructive sleep apnea, which was diagnosed in 2005.  

The Board finds that the Veteran has a current diagnosis of sleep apnea.  However, there is no probative medical evidence of record supportive of finding an in-service incurrence or a nexus between sleep apnea residuals and an in-service disease or injury.  

Here, the Veteran has not claimed that he noticed that his sleeping difficulties began in service.   Rather, the Veteran contends that his symptoms of sleep apnea were not noticed until after service (by his wife in 1999).  At most, he claims that service connection is warranted because he "could've had it when I was in there but no one ever told me all of this until after I got out."  (February 2007 Board hearing).  

To the extent that the Veteran may have been attempting to claim that his sleep problems began prior to his retirement, the Board finds that such claims are not credible.  In this regard, the Board observes that the Veteran's statements indicating that he experienced sleep apnea symptoms during service and that such have been continuous since that time are inconsistent with the contemporaneous evidence.  Rather, the Veteran expressly denied frequent trouble sleeping during repeated service examinations, and no clinical abnormalities were found. (Reports of Medical History and clinical examination reports, including from March 1985, January 1992 and May 1995).  

Furthermore, as previously stated, he himself was unaware that he had sleep problems until 2003 and that his wife first noticed such problem in 1999, after his separation from service (February 2007 Board hearing).  

Additionally, VA medical records, starting in 2005 (after his September 1998 separation from service), are the first indication that the Veteran sought treatment for or received a diagnosis of sleep apnea.  The Veteran has not identified any pertinent post-service non-VA treatment for sleep apnea.  Although he has claimed treatment in 2003, the record demonstrates that he did not receive a diagnosis of sleep apnea from VA prior to 2005, or approximately seven years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a significant lapse in time between service and post-service treatment may weigh against service incurrence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence may not be rejected solely due to the absence of contemporaneous medical evidence, although this may be considered along with the other evidence).

Given the contemporaneous records and the Veteran's reports that his sleep apnea symptoms were first noticed after service, the Board finds that to the extent that the Veteran also contends that the sleep apnea began in service, such contentions are not credible.

The Board emphasizes that the claim under consideration fundamentally turn on the matter of whether the Veteran currently has sleep apnea for which service connection is sought, and, if so, whether there exists a medical relationship between such current disability and a pertinent period of service.  Diagnosis and etiology of complex disabilities not capable of being established on the basis of lay observation or other sensory perception, alone, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The only evidence provided supporting the claim are in statements from the Veteran himself (including his report of his wife's observations).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)) as to the specific issue in this case, the diagnosis and etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).   "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As, in this appeal, the Veteran's and his wife's lay assertions as to diagnosis and etiology have no probative value, the Veteran cannot support any of his claim for service connection on the basis of lay assertions, alone.

There is no competent medical opinion linking the current sleep apnea to service.  Rather, the VA medical records document that the Veteran was not diagnosed with and did not receive treatment for sleep apnea until 2005, years after his separation from service.  Indeed, the Veteran himself has reported that his symptoms of sleep apnea were not observed until after his separation from service.

The most probative and credible evidence shows that he did not have symptoms or treatment for sleeping difficulties during active service, or on a persistent and recurrent basis after that time.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against the Veteran's claim of entitlement to service connection. As such, that doctrine is not applicable in the instant appeal, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sleep apnea is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In regards to the present claims, the Board notes that all the June 2007 and September 2011 remand orders pertinent to the present claims have not been accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.   Failing such compliance, an additional remand of this matter will be forthcoming. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Both the June 2007 and September 2011 Board remands directed the AOJ to obtain documentation of the particular dates during which the Veteran served on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), particularly for the time between his October 1992 discharge from active duty and September 1998 discharge.  Although the AOJ obtained some information service information following the remands, the requested information of when the Veteran served on ACDUTRA and INACDUTRA has not been obtained.  The Army National Guard Retirement Points History Statement does not provide adequate information of the dates involved.  As such, this information must still be obtained.  

The Board notes that such information is essential to the present claims, as service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated while performing ACDUTRA, or from an injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131; 38 C.F.R. § 3.303(a), 3.6(c)(1).

Additionally, the September 2011 Board remand also requested that the AOJ obtain the Veteran's SSA decision and SSA hearing testimony transcript.  Although the AOJ obtained a copy of the SSA decision, it did not obtain a copy of the requested SSA hearing transcript.  A copy of that transcript should be obtained and associated with the claims file.  If the AOJ is unable to obtain a copy of that document, the AOJ should note that in the claims file.  

In September 2011, the Board further remanded to obtain a current VA examination to determine the severity of the service-connected residual fracture of the distal pole of the right navicular and the chip fracture of the left carpal bone.  The last VA examination was in February 2005.  The Board also requested VA examinations to determine the etiologies of the claimed arthritis of the bilateral wrists and knees.  

The AOJ appears to have scheduled examinations in February 2012, but the Veteran failed to report to any of them.  A September 2012 Deferred Rating Decision, however, indicates that there was a question as to the Veteran's home address.  The AOJ appears to have scheduled additional VA examinations, in December 2012, using a more current address.  However, the Veteran also failed to report for those scheduled examinations.  As this matter is being remanded again, however, the Board finds that the Veteran should be given another opportunity to undergo VA examination to support his claims.  However, the Veteran is hereby notified that failure to report to a scheduled examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655.  

In regards to low back strain claim, as noted in the Introduction, this matter is now being considered on a de novo basis, following the association of the new, pertinent service treatment record with the claims file.  Thus, after completion of the development discussed below in regards to this claim, the RO should reconsider the claim on a de novo basis pursuant to 38 C.F.R. § 3.156(c)(1).

The Veteran currently contends that in 1995 he hurt his back in service.  (February 2007 Board hearing).  The Veteran's March 1977 enlistment examination documents that the Veteran had lordosis of the spine that pre-existed service.  Service treatment records, including from April 1995 and March and November 1997 also document complaints of, or treatment for, the back.  Although the AOJ obtained a VA examination in February 2005, that VA examiner did not provide a rationale as to his medical opinion.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A new medical opinion adequate for adjudication purposes is necessary.  

In regards to the back claim, the March 1977 enlistment examination documents that the Veteran had lordosis of the spine that pre-existed service.  Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111. 

Furthermore, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9. Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90. 

As to the neck condition claim, the Veteran contends that his neck disorder developed secondary to his low back disorder.  He alternatively claims that it developed during service.  Service treatment records, including from April 1994 and from November 1997 to January 1998 (following a motor vehicle accident) generally document treatment for a neck disorder.  VA medical records also generally document treatment for current neck disorders.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, the Board notes that the Veteran receives VA treatment through the Little Rock and Dallas VA Medical Centers and the most recent treatment records are dated in October 2012 (for Little Rock) and September 2012 (for Dallas).  Therefore, while on remand, more recent VA treatment records from those VA medical centers should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should contact the National Personnel Records Center (NPRC) or any other official channels to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the Arkansas National Guard.  Reports of retirement points are not helpful in this regards.

2.  The AOJ should obtain VA treatment records from Little Rock and Dallas VA Medical Centers dated from October 2012 (for Little Rock) and September 2012 (for Dallas) to the present.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain the SSA hearing transcript pertinent to the Veteran's SSA claim.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  If the AOJ is unable to obtain a copy of that document, the AOJ should make a notation of that finding in the claims file.  

4.  After obtaining any outstanding records - including clarification of the Veteran's periods of ACDUTRA and INACDUTRA, the Veteran should be scheduled for an appropriate VA orthopedic examination to determine the nature and etiology of his current claims, as well as, the current level of severity of his service-connected disabilities on appeal.  

The AOJ should include the dates of all periods of active duty, ACDUTRA and INACDUTRA in its request for a medical examination.  Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated while performing ACDUTRA, or from an injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131; 38 C.F.R. § 3.303(a), 3.6(c)(1).

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a) Low Back:

(i) Does the Veteran currently have a low back disorder?  If so, please clarify the diagnosed disorder(s).

(ii)  The examiner should indicate whether any diagnosed low back disorder is considered a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?   In this regard, the examiner should specifically indicate whether the diagnosis of lordosis (March 1977 enlistment examination) constitutes such a disease or defect.

(A) If the Veteran has a low back disorder that is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?

(B) If the examiner finds that the Veteran has a low back disorder that is a disease, was it aggravated by his military service beyond the natural progression? Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms. 

(iii)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from active service (i.e., October 1992)?  Again, consider statements made by the Veteran in this regard.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

(iv)  For all other low back disorders, is it at least as likely as not that a low back disorder(s) is related to the Veteran's service?  Consider statements made by the Veteran in this regard and the service treatment records (including from April 1995 and March and November 1997).  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  
	
	b)  Neck:

(i)  Does the Veteran currently have a neck condition?  If so, please clarify the diagnosed disorder(s).
   
(ii)  Is it at least as likely as not that any neck condition is related to the Veteran's service?  The examiner should specifically consider the Veteran's in-service service treatment records from April 1994 and from November 1997 to January 1998 (following a motor vehicle accident).  Consider statements made by the Veteran in this regard.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

(iii)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from active service (i.e., October 1992)?  Again, consider statements made by the Veteran in this regard.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

(iv)  If the VA examiner found that the Veteran's low back disorder developed due to service, is it at least as likely as not that the  low back disorder caused or aggravated any neck condition?  

If the examiner finds that it was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated (permanently worsened) beyond the natural progression of the disorder. 
	
         c)  Right and Left Knees:

(i)  Does the Veteran currently have a right and/or left knee disorder?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that any right and/or left knee disorder is related to the Veteran's service?  

(iii)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from active service (i.e., October 1992)?  

(iv)  Is it at least as likely as not that any LEFT knee disorder is part and parcel of the Veteran's symptoms of his separately service-connected LEFT knee injury from 1995 (June 2005 rating decision)?  

         d) Right and Left Wrists: 

(i)  Does the Veteran currently have a right and/or left wrist disorder?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that any right and/or left wrist disorder is related to the Veteran's service?  

(iii)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from active service (i.e., October 1992)?  

(iv)  Is it at least as likely as not that any right and/or left wrist disorder is part and parcel of the Veteran's symptoms of his separately service-connected (1) residual fracture of the distal pole of the right navicular and/or (2) chip fracture of the left carpal bone (further discussed below)?  
      
e)  Increased Rating Claims - (1) Residual Fracture of the Distal Pole of the Right Navicular and (2) Chip Fracture of the Left Carpal Bone:

		(i)  For EACH disability, 
      
(A) Is there limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm?

(B)  Is there ankylosis?  If so, in what position is the ankylosis?  

(C)  The physician should also indicate whether, at any point since the May 2004 VA examination the service-connected disability(ies) increased in severity, and, if so, the approximate date(s) of any such change(s).  

(D)  In addition, the examiner should reference any daily or occupational impairment associated with each Veteran's service-connected disability(ies).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In offering EACH opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his prior VA examinations.  An explanation for EACH opinion offered should be provided.

5.  In regards to the low back disorder claim, the AOJ shall again readjudicate this matter on a de novo basis, with consideration of all evidence added to the file and the revised provisions of 38 C.F.R. § 3.304(f).  

6.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER   
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


